Title: From Alexander Hamilton to William Simmons, 18 September 1799
From: Hamilton, Alexander
To: Simmons, William


          
            Sir
            New York Sepr. 18th. 1799
          
          I enclose to you the account of Dr. Coffin who has acted as Quarter Master to the garrison of Niagara.
          This Gentleman is at present on Governor’s Island, but I have advised him to proceed to Trenton for the purpose of — making the explanations that may be necessary with respect in order to the settlement of his affairs. I could wish that every facility might be given to the adjustment of the accounts consistently with the usages of service.
          With great consideration I am Sir &c
          Mr Hodgdon Simmons
        